PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of				:
MODISETTE, JAMES EVERETT JR.	:
Application No. 13/793,863			:	DECISION ON PETITION
Filing Date:  March 11, 2013			:
Attorney Docket No.:	P-10438.1		:



This is a decision on the renewed petition filed December 06, 2021, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final Office Action mailed December 30, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 31, 2020.  A Notice of Abandonment was mailed October 09, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action was sent in with the petition and 1 month extent of time for petition purpose; (2) the petition fee of $1,050 submitted on January 08, 2021; and (3) the required statement of unintentional delay have been received.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 3761 for appropriate action in the normal course of business on the reply received.




/Dale A. Hall/Paralegal Specialist, OPET